Citation Nr: 1710304	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974 and with the Army Reserve from October 1975 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2008.  He also testified before a hearing officer at the RO in November 2014.  Transcripts of both hearings are associated with the claims file. 

In June 2016 the Board remanded the case for further action by the originating agency.  At that time, the Board also denied a claim for entitlement to service connection for a Chiari malformation and reopened the claim for entitlement to service connection for sinusitis.  The development ordered by the Board in the June 2016 remand is complete and the case has now returned to the Board for further appellate action.

The June 2016 Board remand also ordered that a statement of the case (SOC) addressing the claims for entitlement to an increased initial rating for PTSD and entitlement to service connection for sleep apnea should be mailed to the Veteran.  The requested SOC was issued in September 2016.  Although the Veteran did not respond with a formal substantive appeal, two days after the SOC he submitted copies of records documenting VA psychiatric treatment and requested "reconsideration" of the claim for an increased PTSD rating.  The claims for an increased rating for PTSD and service connection for sleep apnea were included on a November 2016 supplemental statement of the case (SSOC) and December 2016 "in lieu of VA Form 646" correspondence from the Veteran's representative.  The claims were not certified to the Board, but based on the record, the Board finds that VA has waived the requirement of a substantive appeal and will accept jurisdiction of the claims.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may explicitly or implicitly waive the requirement of a substantive appeal by taking action indicating to a veteran that the appeal was still active); 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.).  

As stated below, the Board has determined that service connection is not warranted for sinusitis.  The other claims on appeal are all addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sinusitis. 


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for sinusitis as it was incurred due to environmental exposures during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board finds that the Veteran does not have sinusitis.  The medical evidence establishes that his reported symptoms of chronic nasal and sinus congestion are properly diagnosed as allergic rhinitis.  VA treatment records show that the Veteran has consistently complained of nasal and sinus problems since April 1975.  Sinusitis was identified on several occasions by various VA health care providers and by a private ophthalmologist in November 1980, but these diagnoses were for the most part based solely on the Veteran's reports of symptoms.  In January 1980, the Veteran was referred to the VA Ear, Nose, and Throat (ENT) Clinic and was diagnosed with allergic rhinitis based on physical examinations and multiple X-ray of the sinuses.  Allergic rhinitis was also added to the Veteran's VA Medical Center (VAMC) problem list in October 2002 and he has received consistent treatment for the condition throughout the claims period.  

The Veteran was also diagnosed with allergic rhinitis upon VA examination in September 2016 and service connection for this condition was granted in an October 2016 rating decision.  The September 2016 VA examiner explicitly found that the Veteran did not have sinusitis; rather, the correct medical characterization of his condition was allergic rhinitis.  The Board therefore finds that the weight of the competent medical evidence establishes that the Veteran does not have sinusitis.  The Board has considered the Veteran's statements regarding the symptoms he experiences and the characterization of his disability, but finds that his lay statements are outweighed by the medical evidence identifying allergic rhinitis as the appropriate medical diagnosis.  

As a final matter, the Board observes that the Veteran's reports of chronic nasal congestion and tenderness are included in the award of service connection and compensation for allergic rhinitis.  Thus, the Veteran is already in receipt of disability compensation for his reported symptoms through the service-connected allergic rhinitis.  


ORDER

Entitlement to service connection for sinusitis is denied. 



REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran.  Specifically, new VA audiological and psychiatric examinations must be provided to determine the nature, severity, and etiology of the disabilities on appeal. 

The Board's June 2016 remand ordered that the Veteran should be provided a VA audiological examination measuring the severity of his service-connected right ear hearing loss.  The VA examination was also to include a medical opinion addressing the etiology of the claimed left ear hearing loss.  The requested examination was performed in October 2016, but the examiner found that the "Veteran's tests results are not in good agreement...[c]ompared to testing in 2014, [the] Veteran's hearing and word understanding have decreased more than would be expected for a 2 year time-span."  Although the examiner also found that the results were valid for rating purposes, the examiner was not able to provide a medical opinion addressing the etiology of the claimed left ear hearing loss without resorting to speculation because of the inadequate test results.  The Board finds that another VA audiological examination and medical opinion are required as the findings of the October 2016 VA examination are inadequate.  If the next examiner finds that the new test results are not valid and/or not consistent, the reason for any discrepancy must be identified, to include whether the Veteran did not demonstrate full effort during the examination.   

The Board also finds that a new VA psychiatric examination is required by the duty to assist.  The Veteran was last examined by VA in January 2015, but VA treatment records dated in August 2016 indicate a possible worsening of the service-connected PTSD with the development of suicidal ideation.  A December 2016 private medical opinion submitted by the Veteran also indicates a possible link between PTSD and the claimed sleep apnea.  A new VA examination is therefore necessary to determine the severity of the service-connected PTSD and a possible etiologically relationship between PTSD and sleep apnea.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the period from October 6, 2016 to the present.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his right ear hearing loss and the etiology of his left ear hearing loss.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present left ear hearing loss is etiologically related to any incident of service, to include the Veteran's noise exposure as a radio relay carrier.  The Veteran is currently service-connected for right ear hearing loss and tinnitus.  

A full rationale and explanation must accompany all medical opinions.  If the VA examiner finds that the test results are not valid and/or not consistent with the other evidence of record, the reason for any discrepancy must be identified, to include whether the Veteran did not demonstrate full effort during the examination.   

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

The examiner should determine whether the claimed sleep apnea is aggravated by the service-connected PTSD, to include consideration of the December 2016 private medical opinion submitted by the Veteran noting that the Veteran's middle night awakenings from PTSD-related nightmares aggravate his sleep apnea symptoms.  

If the VA psychiatric examiner does not have the appropriate expertise to render the requested opinion, provide the claims file to an examiner who can provide a medical opinion addressing the etiology of the claimed sleep apnea.

The complete bases for all medical opinions must be provided.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


